UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1219



STEVEN A. ROEBUCK, a resident of Wake County,
North Carolina; DONNA ROEBUCK, a resident of
Wake County, North Carolina,

                                            Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
 (CA-97-769-5-F-3)


Submitted:   November 19, 1998            Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven A. Roebuck, Donna Roebuck, Appellants Pro Se. Charles Edward
Brookhart, Carol Ann Barthel, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven A. and Donna Roebuck appeal from the district court’s

order denying their petition to quash third-party recordkeeper

summonses issued by the Internal Revenue Service to a financial

institution and a certified public accountant firm and ordering

enforcement of the summonses. We have reviewed the record and the

district court’s opinion and find no abuse of discretion and no

clear   error.   Accordingly,   we   affirm   on   the   reasoning    of   the

district court. Roebuck v. United States, No. CA-97-769-5-F-3

(E.D.N.C. Jan. 2, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                     AFFIRMED




                                     2